 


115 HRES 407 EH: Condemning the persecution of Christians around the world.
U.S. House of Representatives
2017-12-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
115th CONGRESS 
1st Session 
H. RES. 407 
In the House of Representatives, U. S.,

December 12, 2017
 
RESOLUTION 
Condemning the persecution of Christians around the world. 
 
 
Whereas the International Religious Freedom Act of 1998 (22 U.S.C. 6401 et seq.) found that religious persecution is not confined to a particular region or regime and reaffirmed the commitment of the United States that religious freedom, which is the freedom of thought and conscience and the right to practice theistic and non-theistic beliefs, is the right of every individual and should never be arbitrarily abridged by any government; Whereas the persecution of Christians is a global problem, occurring in countries across Asia, Africa, the Middle East, and the Americas;
Whereas Christians face persecution not only from Islamic extremist groups, like the Islamic State and Boko Haram, but also from other religious extremist groups and from officials at all levels of government; Whereas the Middle East has been a home to Christians since the first century A.D., but the Christian population in the Middle East has significantly decreased over the past few decades as a result of persecution, displacement, and genocide; 
Whereas such persecution ranges from social harassment and discrimination to physical violence, imprisonment, torture, enslavement, rape, and death; Whereas Christians in Syria and Iraq have faced assault, torture, imprisonment, enslavement, and execution in a genocidal campaign by the Islamic State; 
Whereas according to 2017 reports from international non-governmental organizations, the Christian population in Iraq decreased from 1,400,000 people in 2003 to just 275,000 people in 2016, as a result of displacement and genocide caused by religious extremism; Whereas Christian holy sites in Syria have been destroyed by the Islamic State; 
Whereas in 2016, approximately 200 Christians in Iran were arrested, while others have been beaten, tortured, subjected to feigned public executions, and even sentenced to death for their faith, and at least 90 remain in illegal detention; Whereas in Saudi Arabia, Christians as well as other religious minorities face imprisonment, torture, and deportation and must practice their faith in secrecy because their houses of worship are not allowed; 
Whereas on April 9, 2017, Palm Sunday, 44 people were killed in bomb attacks by the Islamic State on Coptic churches in Egypt; Whereas the Islamic State has also claimed responsibility for the attack on a bus on May 26, 2017, in which 29 Coptic Christians were killed while traveling to a monastery in Minya, Egypt; 
Whereas since the fall of the Gaddafi regime, Libya has served as a haven for militant Islamist extremist groups, like the Islamic State, which has resulted in more violent forms of Christian persecution; Whereas the Islamic State claimed responsibility for the killing of 51 Coptic Christians in Libya in February and March of 2015;
Whereas Christian migrants from northern Africa traveling through Libya on their way to Europe have been abducted, trafficked, and forced to convert to Islam at the hands of the Islamic State; Whereas in Afghanistan there are reports that converts to Christianity have been murdered or sent to mental hospitals; 
Whereas Christians in Pakistan face accusations of blasphemy, punishable by death, and convictions and sentences for blasphemy are given despite little or no evidence; Whereas according to Open Doors USA, approximately 600 Christian churches were attacked in Pakistan in 2016;
Whereas both Christians and Muslims in Nigeria have been massacred by Islamic extremist groups like Boko Haram; Whereas Christian converts in Somalia often face public execution; 
Whereas in 2017, a mob of 100 men attacked a Christian church in Uganda, beating and raping members of the congregation; Whereas in May 2017, a Christian governor in Indonesia was found guilty of blasphemy and sentenced to 2 years in prison, in what was widely seen as a challenge to religious pluralism in Indonesia; 
Whereas communist regimes have a strong history of oppressing and persecuting Christians as well as other religious minorities; Whereas since 2013, in the Zhejiang Province of China, crosses have been removed from over 1,500 churches as part of that province’s anti-cross campaign; 
Whereas in China, members of Christian churches, as well as other religious minorities, that are not registered with the government face increased persecution from the Chinese state, including the risk of imprisonment and torture; Whereas in North Korea, the practice of Christianity is prohibited and if caught, Christians are sent to forced labor camps; 
Whereas in November 2016, Vietnam adopted a new Law on Belief and Religion that falls dramatically short of internationally accepted standards for human rights and curtails the right to religious freedom for over 8 million Christians in that country; Whereas in Mexico and Colombia, Christian church leaders have been assaulted, threatened, and in some cases killed by transnational criminal organizations and paramilitary armed groups attempting to intimidate and silence them; 
Whereas religious discrimination, including the persecution of Christians, is a global human rights problem; and Whereas the right to religious freedom is a universal right recognized by the Universal Declaration of Human Rights: Now, therefore, be it
 
That the House of Representatives— (1)condemns all violations of religious freedom and affirms that religious freedom is a fundamental right of every individual that should never be arbitrarily abridged by any government; 
(2)condemns the persecution of Christians around the world; (3)calls on discriminatory countries to cease their persecution of Christians and religious minorities and combat religious persecution carried out by extremist non-state actors; and 
(4)urges the President and the heads of the governments of all countries around the world to uphold the right to religious freedom and condemn the global persecution of Christians and other religious minorities.  Karen L. Haas,Clerk. 